UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-4021


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

LUIS RENTERIA,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   David A. Faber,
Senior District Judge. (7:12-cr-00037-FA-10)


Submitted:   December 12, 2016             Decided:   December 16, 2016


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jenna T. Blue, BLUE LLP, Raleigh, North Carolina, for Appellant.
John Stuart Bruce, United States Attorney, Jennifer P. May-
Parker, First Assistant United States Attorney, Kristine L.
Fritz,   Assistant  United  States   Attorney,   Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis Renteria pled guilty to conspiracy to distribute and

to possess with intent to distribute five kilograms or more of

cocaine, 21 U.S.C. §§ 841(a)(1), 846 (2012).                        The district court

applied       the    cross-reference         for    first     degree       murder,     U.S.

Sentencing Guidelines Manual §§ 2D1.1(d)(1), 2A1.1 (2014), and

sentenced      Renteria       to     life    in     prison.         Renteria      appeals,

claiming      that    the     district      court    erred    when    it    applied    the

cross-reference.         We affirm.

       When    evaluating         Guidelines       calculations,       we    review    the

district      court’s       legal    conclusions      de     novo    and    its    factual

findings for clear error.                 United States v. Cox, 744 F.3d 305,

308 (4th Cir. 2014).              The Guidelines provide, “[i]f a victim was

killed under circumstances that would constitute murder under 18

U.S.C.     § 1111       had       such    killing     taken       place     within     the

territorial or maritime jurisdiction of the United States, [a

sentencing court should] apply § 2A1.1 (First Degree Murder). .

. .”      USSG § 2D1.1(d)(1).               First degree murder includes both

premeditated and felony murder.                     USSG § 2A1.1, cmt. n.2. The

Government      must    prove       the   facts     supporting       application      of   a

cross-reference        by     a    preponderance      of    the     evidence.        United

States v. Davis, 679 F.3d 177, 182 (4th Cir. 2012).

       When     attributing         the     actions     of     co-conspirators         for

sentencing purposes, the Guidelines provide for consideration,

                                             2
“in the case of a jointly undertaken criminal activity . . . ,

[of] all reasonably foreseeable acts and omissions of others in

furtherance of the jointly undertaken criminal activity, that

occurred during the commission of the offense of conviction [or]

in preparation for that offense.” USSG § 1B1.3(a)(1)(B).                  “In

order     to   determine     the   defendant’s   accountability     for   the

conduct of others under subsection (a)(1)(B), the court must

first     determine    the    scope   of   the   criminal    activity     the

particular defendant agreed to jointly undertake.”                  Id. cmt.

(n.2).

     We hold that the district court did not err in applying the

cross-reference.       Evidence presented to the court disclosed that

Renteria was angry that Geniro Jamis had stolen $150,000 in drug

proceeds from him and that Renteria paid co-conspirators $15,000

to kidnap, torture, and murder Jamis.

     We    therefore    affirm.       We   dispense   with   oral   argument

because the facts and legal arguments are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    AFFIRMED




                                       3